Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 7/13/2022.
Claim 1-16 have been elected without traverse in response to the restriction.
	Claims 1-16 have been examined and are pending with this action. .
Election/Restriction
  	Applicant’s election without traverse of group 1, claim 1-16 in the reply filed on 7/13/2022 is acknowledged.
Oath/Declaration
  	The Oath/Declaration filed on 1/2/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sampat et al (US Pub # 2020/0327196) in view of Rao et al (US Pub # 2016/0203221).
INDEPENDENT CLAIMS:	As per claim 1, Sampat discloses a computer implemented method for analyzing a machine learning model, said method being performed on a computing device (Sampat: [0013]:   “ the language analysis model, during operation, may be configured to select one or more question and answer (QnA) pairs to interact with a user”) said method comprising:

inputting a dataset for use with the machine learning model, the input dataset comprising one or more features associated with a protected feature of users identified within the dataset (Sampat: [0001]:   “ The chatbot may use one or more analyses including speech-to-text, natural language processing, and/or the like to analyze a user input and/or determine an appropriate response to the user input”); 

analyzing the machine learning model using the plurality of consistency pairs and the input dataset (Sampat: [0013]:   “ the language analysis model, during operation, may be configured to select one or more question and answer (QnA) pairs to interact with a user”).

Sampat does not explicitly teaches the generation of data related to machine learning model.
Rao however discloses generating by a domain expert a plurality of consistency pairs based on at least one feature from the one or more features within the input dataset  (Rao: [0115-0117 ]:   “Given the bags-of-topics generated for users, the system accurately predicts the topic preference for each user. Feature vectors are generated from exploded bags-of-topics for user-topic pairs  & Models are trained using the feature vectors generated for the pairs against the labels from the labeled data. The final model applies weights W.sub.k to get the final bag-of-topics, T.sub.u. The topic strength for a specific topic t.sub.iεT.sub.u is:”); 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sampat in view of Rao to figure out generation of data related to machine learning model.  One would be motivated to do so because this aids in the support of multiple applications with vastly different optimization criteria. (Rao: [ABS]).  
Claim 9 is rejected based on claim 1 rejection.  
DEPENDENT CLAIMS:As per claim 2, Sampat/Rao discloses the method of claim 1, wherein said analyzing step comprises performing at least one of a model fairness evaluation process or a model fairness regulation process on the machine learning model (Sampat: [0013]:   “  the chatbot generator platform may cause the language analysis model to portion the training corpus data structure into a training set (e.g., a set of data to train the model), a validation set (e.g., a set of data used to evaluate a fit of the model and/or to fine tune the model), a test set (e.g., a set of data used to evaluate a final fit of the model),”).
As per claim 3, Sampat/Rao discloses the method of claim 2, wherein performing the model fairness evaluation process comprises: inputting the plurality of consistency pairs and the input dataset into the machine learning model (Sampat: [0001]:   “ The chatbot may use one or more analyses including speech-to-text, natural language processing, and/or the like to analyze a user input and/or determine an appropriate response to the user input”); 
determining, based on an output of the machine learning model, a precision score, a recall score and a paired-consistency score for the model and determining a fairness of the machine learning model based on the determined precision score, recall score and paired-consistency score   (Rao: [0065 ]:   “finally score for each is calculated on expertise_score(u1)=M(Fu1_vs_u 2}, where Fu2 is assumed to be zero vector for purpose of assigning score (M—represents score calculation function from the feature vector derived by machine learning model). Inputs to the models 240 and 265 include domain specific weighted bag of domain entitled per user 245 which can be further reduced to per user normalized bag of domain entities 250, per global population normalized bag of domain entities 255. Outputs of the models 240 and 265 include an interest affinity score which represents the relationship with other users. The more interconnected a user is with other users, the higher the affinity score 270. Outputs of the models 240 and 265 also may include an expertise/global rank score which represents a score that ranks the user's expertise on a given domain entity. The affinity score 270 and expertise/global rank score 275 can be applied in combination for a user engagement to ensure the user has an affinity towards certain domain affinity and user expertise to ensure the user is knowledgeable on a given domain entity. The outputs of the system can include user question to answerer targeting, that is using domain specific scores to detect top influencers and their answers to questions in which they are experts or may be interested in answering;”); 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sampat in view of Rao to figure out generation of data related to machine learning model.  One would be motivated to do so because this aids in the support of multiple applications with vastly different optimization criteria. (Rao: [ABS]).
As per claim 4, Sampat/Rao discloses the method of claim 2, wherein performing the model fairness evaluation process comprises: inputting the plurality of consistency pairs and the input dataset into the machine learning model (Sampat: [0001]:   “ The chatbot may use one or more analyses including speech-to-text, natural language processing, and/or the like to analyze a user input and/or determine an appropriate response to the user input”); 
determining, based on an output of the machine learning model, a precision score, a recall score and a paired-consistency score for the model; determining a harmonic mean of the precision score, recall score and paired-consistency score and determining the fairness of the machine learning model based on the harmonic mean of the precision score, recall score and paired-consistency score   (Rao: [0065 ]:   “finally score for each is calculated on expertise_score(u1)=M(Fu1_vs_u 2}, where Fu2 is assumed to be zero vector for purpose of assigning score (M—represents score calculation function from the feature vector derived by machine learning model). Inputs to the models 240 and 265 include domain specific weighted bag of domain entitled per user 245 which can be further reduced to per user normalized bag of domain entities 250, per global population normalized bag of domain entities 255. Outputs of the models 240 and 265 include an interest affinity score which represents the relationship with other users. The more interconnected a user is with other users, the higher the affinity score 270. Outputs of the models 240 and 265 also may include an expertise/global rank score which represents a score that ranks the user's expertise on a given domain entity. The affinity score 270 and expertise/global rank score 275 can be applied in combination for a user engagement to ensure the user has an affinity towards certain domain affinity and user expertise to ensure the user is knowledgeable on a given domain entity. The outputs of the system can include user question to answerer targeting, that is using domain specific scores to detect top influencers and their answers to questions in which they are experts or may be interested in answering;”); 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sampat in view of Rao to figure out generation of data related to machine learning model.  One would be motivated to do so because this aids in the support of multiple applications with vastly different optimization criteria. (Rao: [ABS]).
As per claim 5, Sampat/Rao discloses the method of claim 2, wherein performing model fairness regulation process comprises: 
inputting a paired-consistency score for the machine learning model into a loss function of the model  (Sampat: [0001]:   “ The chatbot may use one or more analyses including speech-to-text, natural language processing, and/or the like to analyze a user input and/or determine an appropriate response to the user input”); 
 and training the machine learning model with training data comprising a subset of the consistency pairs and the input dataset   (Rao: [0128 ]:   “the system is compared to approaches where the topics for a user are predicted using aggregated topic frequency (TF) from subsets of features. These subsets are those derived from generated textual input only; all generated inputs including URLs shared, LinkedIn”); 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sampat in view of Rao to figure out generation of data related to machine learning model.  One would be motivated to do so because this aids in the support of multiple applications with vastly different optimization criteria. (Rao: [ABS]).
As per claim 6, Sampat/Rao discloses the method of claim 5, wherein training the machine learning model comprises using a tree-based training process and the training comprises: 
adding the paired-consistency score as an extension to a gini index used in to tree create a tree associated with the machine learning model  and maximizing a number of consistency pairs to go in a same direction in the tree (Rao: [0033-034 ]:   “The operating system run various application such as a file directory tree and tracking application 125 and job tracker applications 126 &  operating system 122 on the data processing server 119 called the job tracker application 126 can run map and reduce tasks to access specific nodes in a cluster in the system that has data to determine the location of the data though the file system directly tree and tracking application 125. Although only two operating systems 121 and 122”); 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sampat in view of Rao to figure out generation of data related to machine learning model.  One would be motivated to do so because this aids in the support of multiple applications with vastly different optimization criteria. (Rao: [ABS]).
As per claim 8, Sampat/Rao discloses the method of claim 1 further comprising: generating by the domain expert a weight value for each of the plurality of consistency pairs and analyzing the machine learning (Sampat: [ABS]:   “ generate a chatbot corpus for the chatbot using the custom chatbot information and the chatbot template; generate a set of question and answer (QnA) pairs based on the chatbot corpus; configure a language analysis model for the chatbot; build the chatbot according to the set of QnA pairs and the language analysis model”).

Claims 9-14 & 16  are rejected  based on claims 2-6 & 8 rejection.

Allowable Subject Matter
Claim 7 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 7 is a dependent of claim 5 which is a dependent of claim 2 where is dependent of claim 1.  So claim 7 plus 5 plus 2 into all independent claims would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449